Citation Nr: 1131201	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  06-26 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for PTSD, and assigned an initial 30 percent rating effective April 26, 2005.  That decision further denied claims for service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the service connection claims and the assignment of an initial 30 percent rating for PTSD.  

In January 2007, the Veteran and his wife testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of this proceeding is of record.  

In November 2007, the Board remanded the issues on appeal for additional development.  

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below, and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, current tinnitus is related to in-service noise exposure.

2.  The Veteran's PTSD has resulted in moderate social and occupational impairment including the following: disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  After resolving reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.303(b), 3.307, 3.309, (2010).

2.  The criteria for an initial 50 percent disability evaluation, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board is granting the service connection claim for tinnitus, the claim is substantiated, and there are no further VCAA duties with respect to this claim.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters issued in June 2005 and August 2005, prior to the initial adjudication of the PTSD claim, the RO notified the Veteran of the evidence needed to substantiate a claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  In a March 2006 letter, he was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by a March 2006 letter.  

The Board also notes that the PTSD claim arises from disagreement with the rating assigned following the grant of service connection.  It has been held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  No such demonstrated of prejudice has been made and any notification deficiencies regarding PTSD do not merit further discussion.  The Board finds that VA fulfilled its duty to notify.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical records.  The Veteran has submitted numerous lay statements in support of his claim.  Additionally, the Veteran was provided a proper VA PTSD examination in March 2008.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The March 2008 VA examination report reflects substantial compliance with the November 2007 Board remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

I.  Service connection for tinnitus

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection for certain chronic diseases and disorders, including tinnitus (as a disease of the central nervous system), will be presumed if manifested to a compensable degree within one year following active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Evidence 

Service records list the Veteran's military occupational specialty as a pavement maintenance specialist in the Air Force.  They also show that the Veteran served in Southeast Asia for about a year, including service in Vietnam.   

Service treatment records do not show any complaints of or treatment for hearing loss or tinnitus.  An audiogram taken as part of the March 1970 separation examination showed normal hearing for both ears in all tested frequencies.  On his medical history questionnaire for separation, the Veteran denied currently having or ever having hearing loss.  

In a July 2005 statement, the Veteran reported that he operated heavy machinery during service and had extensive noise exposure from heavy equipment, aircrafts, and motor and rocket fire.  His hearing problems increased through the years, and he currently used hearing aids in both ears.  

The Veteran underwent a VA audiology examination in September 2005.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran recalled having bilateral hearing loss and high pitch tinnitus at separation.  He stated that he had extensive in-service noise exposure without hearing protection.  He began using hearing aids in the 1980s.  He denied occupational and recreational noise exposure.  An audiogram reveal bilateral hearing loss meeting the VA hearing loss criteria defined in 38 C.F.R. § 3.385.  The examiner diagnosed sloping mild to severe sensorineural hearing loss at 500 through 4000 hertz (Hz).  The Veteran had good speech recognition scores in both ears.  The examiner withheld her opinion pending receipt of additional audiological records. 

In a November 2005 addendum, the VA audiologist re-reviewed the claims file.  She noted that in-service audiograms did not show hearing loss.  However, she acknowledged the Veteran's lay reports of hearing loss and tinnitus and treatment immediately following separation.  Given the conflicting lay and available medical evidence, she stated that she could not give a non-speculative opinion.  

In a June 2006 statement, the Veteran detailed the sources of in-service noise exposure from pavement equipment, small arms fire, and aircraft.  He recalled having ringing in both ears since separation.  

The Veteran submitted a January 2007 statement from his former firearms instructor, A.S.  A.S. reported that the Veteran served as police officer for many years and underwent periodic firearm training.  He served as the Veteran's firearms instructor from 1972 to 1994.  He recalled that hearing protection was not initially used.  However, the Veteran advised him of his hearing difficulties and started using headphones.  A.S. reported that it was obvious the Veteran had hearing problems while shooting.  
 
At the January 2007 Travel Board hearing, the Veteran reported that he worked on the flight line during service.  Initially, he noticed tinnitus during basic training when he began using hand grenades.  Although it was unclear as to whom he informed, he reported notifying the military of his tinnitus in service and being told that it would go away.  He also stated that he did not have a separation examination due to his Vietnam tour.  However, upon entering the police force shortly thereafter he had an audiology examination.  It confirmed tinnitus.  Consequently, he started using hearing protection.  

Additionally, he noted that as a police officer he had to participate in annual firing drills to maintain his handgun qualification.  At the firing range ear plugs were normally used.  However, due to his tinnitus, he used a headset for added protection.  

In February 2008, the Veteran reported that he could not find the audiology records prior to his police service.  However, he submitted a January 2008 statement from R.C., who was also a firearms instructor.  R.C. reported that he has been working in the police firearm program since 1979 and is currently the Supervising Range Master.  He stated that hearing protection has been required for police firearm training since the late 1960s, and it is strictly enforced.  He noted that the Veteran was required to qualify bi-annually in three different types of firearms.  For every qualification, the Veteran was required to use hearing protection.  

The Veteran was afforded an August 2010 VA examination by the same examiner conducting the prior VA examination.  The examiner reviewed the claims file and interviewed the Veteran.  She noted that there was no documented evidence of hearing loss during service.  The Veteran reported that tinnitus began in service.  An audiogram reveal bilateral hearing loss meeting the VA hearing loss criteria defined in 38 C.F.R. § 3.385, and the Maryland CNC speech recognition test was given.  The examiner diagnosed normal to severe sensorineural hearing loss for the right ear and mild to severe sensorineural hearing loss in the left ear.  Speech recognition was described as good for both ears.  The examiner also commented that the Veteran's tinnitus was a symptom related to his hearing loss.  However, she opined that hearing loss was not related to service, and consequently, tinnitus would also not be related to service.   

Analysis

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

The Veteran contends that tinnitus is related to in-service noise exposure.  Although service treatment records do not document tinnitus, the Veteran has provided numerous lay reports of in-service noise exposure.  As the reported tinnitus symptoms are readily capable of lay observation, he is competent to report these symptoms.  Layno, supra.  Since service records confirm that he served in the Air Force as a pavement maintenance specialist, the Board finds the Veteran's reports of extensive noise exposure credible.  Caluza, supra.  The Veteran's lay reports also show that he currently has tinnitus.  See 38 C.F.R. §§ 3.159(a)(1), 3.385.  

The remaining question is whether the current tinnitus is etiologically related to the in-service noise exposure or was initially manifested within a year of separation from service.  38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309.  

The evidence supporting the claim consists of lay statements by the Veteran and his civilian occupational firearm instructors, A.S. and R.C.  Their lay reports vary as to how hearing protection was used during the Veteran's post-service firearm training.  At the September 2005 VA examination, the Veteran reports using hearing protection since the 1980s.  A.S. reports that hearing protection was not initially used, but began upon the Veteran's request.  R.C. maintains that hearing protection had been in use since the late 1960s.  Although it is unclear precisely when the hearing protection requirement began, these statements are probative to show that the Veteran has used hearing protection for many years following service.  Caluza, supra.   

The Veteran has provided numerous statements and testimony asserting that there has been a continuity of symptomatology beginning in service for tinnitus.  38 C.F.R. § 3.303(b).  As noted above, he is competent to report tinnitus symptoms.  Layno, supra.  Notably, he also reported undergoing an audiology examination prior to becoming a police officer.  He was informed that he had tinnitus.  Although these audiological records are unavailable, the Veteran is competent to report his history of medical treatment and findings given to him by medical providers.  Layno, supra.  

The Board notes the August 2010 VA audiologist provided a negative opinion.  However, she did not explain how tinnitus was related to hearing loss in her opinion or provide additional information to support her conclusion.  The Board finds her opinion to have limited probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight); Barr, supra.   
  
The Court has held that lay assertions of a continuity of symptomatology alone may be sufficient to establish service connection.  See Hickson, supra.; Jandreau, supra.; Buchanan, supra.  Notably, service treatment records do not specifically inquire as to tinnitus or symptoms such as ringing in the ears.  The Veteran has consistently reported that his tinnitus began in service.  He is competent to report tinnitus symptoms, and he has provided credible reports of in-service noise exposure.  The Board finds his reports about tinnitus symptoms beginning in service credible and  probative.  Caluza, supra.  Since there is probative lay evidence that there has been continuity of symptomatology beginning in service, service connection for tinnitus is granted.  38 C.F.R. §§ 3.102, 3.303(b); Davidson, supra.  




II.  Increased initial rating in excess of 30 percent for PTSD 

Laws and regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2009).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A GAF score of between 31 and 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Evidence

In a July 2005 statement, the Veteran described his in-service stressor and related that he has sought medical attention and taken medication to alleviate his PTSD symptoms for many years.  

Private medical records by Dr. M.Y., dated from July 2000 through July 2005, document sleep disturbances, depressive moods, and anxiety symptoms.  Dr. M.Y.'s notes reflect that psychotic type symptoms were not present and the Veteran remained cooperative during all visits.  

The Veteran underwent a VA PTSD examination in September 2005.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran related his in-service stressors while stationed in Vietnam.  He currently had sleep disturbances, hypervigilance, and an irritable mood.  His concentration and energy were poor.  These symptoms have been present for many years.  He was currently employed, but noted that his job duties allowed him to remain isolated.  Socially, he reported being married for 20 years, but described the marriage as strained.  Although he had a few friends, he did not have a close relationship with his other family members and reports difficulties in maintaining interpersonal relationships.  

Mental status examination showed the Veteran to have appropriate hygiene, good communication, and affect.  He exhibited cooperative behavior.  Thought process and content were unremarkable.  No suicidal or homicidal ideation was found.  The examiner assessed insight, judgment, and impulse control as fair.  He noted an anxious mood.  He commented that despite isolative behavior, the Veteran was able to complete activities of daily living and maintains employment.  The examiner diagnosed PTSD and assigned a GAF score of 50.  Regarding the severity of symptoms, he commented that the Veteran had moderate PTSD symptoms and was somewhat isolative.  

The Veteran's wife submitted an April 2006 statement.  She reported that the Veteran has had depression for many years and continues on medication for treatment.    

In his notice of disagreement, the Veteran asserted a rating in excess of 30 percent was warranted as he had a GAF score of 50, which was indicative of moderate to severe symptoms.  

Dr. M.Y. submitted a December 2006 letter.  He stated that he treated the Veteran for major depression and anxiety.  He believed the Veteran's PTSD symptoms recently increased, and consequently, he increased the Veteran's medication regime. 

The Veteran was afforded a Travel Board hearing in January 2007.  He reported that he had been married for about 25 years.  He had children from a previous marriage, but described his relationship with them as strained.  He also reported having hypervigilant behavior, impaired concentration, and labile emotions.  His wife stated that he cannot have caffeine, alcohol, or sugar due to his psychological problems.  She confirmed that he had sleep disturbances and described his mood as depressed or apathetic.  She noted that he was unable to earn a promotion as a police officer due to his inability to concentrate on a written examination.  She also reported that she was responsible for maintaining the Veteran's appointments with Dr. M.Y.  However, she did refer to the Veteran interacting with a friend and his grandchildren.  

The Veteran submitted a February 2008 private psychological assessment.  The examiner related the relevant social, occupational, military, and psychiatric history.  The Veteran currently had irritable moods, hyperarousal, and feelings of detachment on a daily basis.  He affirmed having recurrent traumatic thoughts about his in-service stressor and intrusive thoughts/dreams about it on a weekly basis.  He agreed with numerous statements on the Mississippi Scale for PTSD clinical testing.  He also completed three additional objective clinical tests.  The test results suggested that the Veteran was experiencing a moderate level of psychological and emotional distress.  The examiner diagnosed PTSD, major depression of mild to moderate symptoms with no psychotic features, and alcohol abuse in full remission.  He assigned a GAF score of 55.  

The Veteran was afforded another VA PTSD examination in March 2008.  The examiner reviewed the claims file and noted the Veteran's history.  During the interview, the Veteran reported currently having a number of symptoms including: continuously depressed mood, sleep disturbances, flashbacks, severely inhibited emotions, paranoia, social withdrawal, panic attacks, and labile emotions.  He believed his symptoms significantly increased after retiring from his long held occupation as a police officer.  

Mental status examination showed appropriate appearance and cooperative behavior.  The examiner described motor activity and mood as blunted and noted a constricted affect.  Speech was normal, but somewhat slowed.  No perceptual impairments were found and the Veteran was oriented to person, place, and time.  The examiner did not find suicidal or homicidal ideation to be present, but noted a history of suicidal ideation.  Memory and concentration were intact as well as insight, judgment, reasoning, and impulse control.  The examiner judged the Veteran to be able to complete activities of daily living, but noted severe depressive moods may present difficulties.  He diagnosed PTSD and reiterated the symptoms supporting the diagnosis.  He provided a GAF score of 53.  He commented that the Veteran is limited to working in an isolative environment and has minimal social functioning.  He described the Veteran's overall functioning as being severely hampered by PTSD symptoms.  

Analysis

The Veteran contends that the severity of his PTSD symptoms warrants an initial rating in excess of 30 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The 50 percent rating criteria contemplates social and occupational impairment due to the following symptoms: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See id.

The Veteran consistently reports hypervigilance, sleep disturbances, irritability, and depression, among other symptoms, manifesting into isolative behavior in both social and occupational settings.   His GAF scores range from 50 to 55, indicative of moderate to borderline severe symptoms.  The Veteran increased his medication in December 2006 due to worsening PTSD symptoms.  Objective testing taken in February 2008 confirms moderate PTSD symptoms.  See February 2008 private psychological assessment.  Notably, the March 2008 examiner describes the Veteran's overall functioning as severely hampered by his PTSD symptoms, but assigns a GAF of 53 indicating moderate symptoms.  See March 2008 VA examination report.  

Despite these PTSD symptoms, the Veteran continues to maintain his marriage and have limited friendships.  This is in addition to maintaining full time employment with accommodation for his isolative behavior.  Both VA examiners opine that the Veteran is capable of completing activities of daily living, but the March 2008 examiner notes a severe depressive episode may inhibit such capability.  During the psychological examinations, the Veteran demonstrated cooperative behavior with medical providers and exhibited appropriate hygiene and communication skills.  

After careful consideration of the medical and lay evidence, the Board finds that the Veteran's PTSD symptoms most closely approximate the 50 percent rating criteria.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; Mauerhan, supra.  The medical and lay evidence suggest that the PTSD symptoms present partial impairment in social and occupational functioning.  See September 2005 and March 2008 VA examination reports; February 2008 private psychological assessment.  

The Board declines to assign the next highest rating of 70 percent.  The medical and lay evidence does not suggest that the Veteran's current PTSD symptoms encompass poor hygiene, severely impaired thought processes, or substantial impairments in reality testing or communication skills.  See id.; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; Mauerhan, supra.  Review of both Dr. M.Y.'s notes and both VA examination reports show that psychotic symptoms are not present.  There has not been any suggestion of current homicidal ideation at any time.  Although the March 2008 examiner notes prior suicidal thoughts, he reported that the Veteran is not currently suicidal.  The Veteran's social and occupational functioning is sufficient to maintain full time employment, with accommodation for his isolative behavior, and maintain limited social activities, including a long term marriage.  Without evidence of symptoms contemplated by the 70 percent rating criteria, a PTSD rating in excess of 50 percent is not warranted.  Id.  An initial PTSD rating of 50 percent, but no higher, is granted.  

Total disability rating based upon individual unemployability (TDIU)

The Court has held that a Total Rating for Compensation Based on Individual Unemployability (TDIU) is an element of all claims for an initial increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that the Veteran is currently employed full time.  Thus, the issue of entitlement to TDIU is not for present consideration.  See id.

Extraschedular

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The medical and lay evidence shows that the Veteran has PTSD symptoms contemplated by the schedular rating criteria.  The PTSD symptoms have not been shown to interfere with employment beyond the contemplated schedular criteria.  The Veteran maintains full time gainful employment.  The Board finds that referral for consideration of an extraschedular rating is not warranted.


ORDER

Service connection for tinnitus is granted.

An initial rating of 50 percent, but no higher, for PTSD is granted.  


REMAND

The issue of service connection for hearing loss is remanded to obtain a VA examination in compliance with the instructions given in the November 2007 Board remand.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries, supra.  

The November 2007 Board remand specifically instructed the RO/AMC to provide an audiology examination conducted by an otolaryngologist.  The August 2010 VA examination report was conducted by an audiologist.  It does not reflect compliance with the Board's prior remand instructions.  An additional VA audiology examination conducted by an otolaryngologist is necessary as detailed in the instructions below.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule Veteran for a VA examination with an otolaryngologist to determine the nature, severity, and etiology of any current bilateral hearing loss he may have.  The examination must include an audiogram and Maryland CNC speech recognition test.  Conduct all diagnostic testing and evaluation needed to make these determinations.

The examiner is then requested to confirm that the Veteran currently has bilateral hearing loss sufficient to meet the threshold minimum requirements of 38 C.F.R. § 3.385.  

If hearing loss in either ear is present, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) the Veteran's bilateral hearing loss is etiologically related to his military service -- based upon review of his service medical & personnel records, other lay evidence of noise exposure and any acoustic trauma that he reports he was exposed to during service, with consideration also of his occupational and recreational history prior to and since service.  

The examiner must discuss the rationale for all opinions expressed.  He must also note that the Veteran is competent to report hearing impairment symptoms and his audiological treatment history. 

If no opinion can be rendered, without resorting to speculation, explain why this is not possible.

Also, in order to facilitate making these determinations, the examiner should review the relevant medical history in the Veteran's claims file, including a complete copy of this remand, and the report of the Veteran's prior September 2005 audiological examination (and November 2005 examination addendum).

2.  Thereafter, review the Veteran's claim for entitlement to service connection for bilateral hearing loss.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


